DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 02/02/2021. It is noted, however, that applicant has not filed a certified copy of the IT102021000002240 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 11/10/2021 and 12/20/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “116, It will…” in Paragraph [0056], Line 2 should read “116. It will…”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 discloses the limitation “the predetermined height linearly increases in a direction from the leading edge to the trailing edge”.  However, Claim 16 depends upon Claim 15, and Claim 15 discloses the limitation “the predetermined height is a fixed height”.  It is unclear how the predetermined height is both fixed and linearly increasing in a direction from the leading edge to the trailing edge.
For the purposes of compact prosecution, the fixed height is being treated as referring to the height at each individual point along the fence being fixed (not necessarily every individual point along the fence being at the same height).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US Patent No: 8,206,115).
Regarding Claim 1: Gupta discloses an airfoil assembly (Figure 1, No. 10) for a turbine engine.  The assembly comprises an outer band (Column 11, Lines 12-15); an inner band (Figures 1-2, No. 16) radially spaced inwardly from the outer band to define an annular region therebetween, and having an upstream edge and a downstream edge, with a surface extending therebetween (Figures 1-2); and multiple airfoils (14) circumferentially spaced in the annular region; wherein each corresponding airfoil of the multiple airfoils includes an outer wall defining a pressure side (20) and a suction side (22) extending between a leading edge (24) and a trailing edge (26) to define a chord-wise direction and extending between a root and a tip to define a span-wise direction (Figure 1), with the root abutting the surface (Figure 1); and a projection (38) extending upwardly from the surface on the pressure side and a valley (40) extending into the surface on the suction side to define a contour to the surface, and the projection having an apex located from the leading edge between -10% and 10% of a normalized axial chord line for the corresponding airfoil (Figures 2-4; Column 5, Lines 33-35).
Regarding Claim 2: Gupta discloses the airfoil assembly of Claim 1, wherein the projection has a height between 0.5% and 2.5% of a span from the root to the tip of the corresponding airfoil (Column 6, Lines 18-31).
Regarding Claim 3: Gupta discloses the airfoil assembly of Claim 2, wherein the valley has a maximum depth between 0.15% and 1.5% of the span of the corresponding airfoil (Column 6, Lines 18-34).
Regarding Claim 4: Gupta discloses the airfoil assembly of Claim 3, wherein the maximum depth of the valley (Figure 2, portion within line labeled “-5”) is located along the suction side less than 70% of axial chord along a mean camber line of the corresponding airfoil (Figure 2).
Regarding Claim 5: Gupta discloses the airfoil assembly of Claim 4, wherein the valley has an upstream edge located at or in front of the leading edge of the corresponding airfoil (Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta.
Regarding Claim 6: Gupta discloses the airfoil assembly of Claim 5; however, Gupta fails to disclose the valley having a maximum circumferential width of 20% of a pitch length from the suction side of the corresponding airfoil.
Gupta does, however, disclose the valley, projection, and surface in between the valley and projection, all together help maintain the desired or given flow area for each flow passage (Column 5, Lines 24-29).
Therefore, the distance between the airfoils of the valley, projection, and surface in between the valley and projection, and thus the circumferential width of the valley, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that circumferential width of the valley helps to maintain the desired or given flow area for each flow passage.  Therefore, since the general conditions of the claim, i.e. that the valley comprises a maximum circumferential width, were disclosed in the prior art by Gupta, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the valley disclosed by Gupta having a maximum circumferential width of 20% of a pitch length from the suction side of the corresponding airfoil to help maintain the desired or given flow area for each flow passage.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 7: Gupta discloses the airfoil assembly of Claim 6 wherein the valley has a maximum depth of 1.5% of the span of the corresponding airfoil (Column 6, Lines 18-34).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of DiPietro (US Patent No: 9,938,984).
Regarding Claim 8: Gupta discloses the airfoil assembly of Claim 1; however, Gupta fails to disclose a splitter extending upwardly from the surface and located between the pressure side and suction side of a pair of adjacent airfoils of the multiple airfoils.
DiPietro teaches an airfoil assembly (Figures 2-4, No. 38) comprising multiple airfoils (52), wherein a splitter (152) extends upwardly from a surface (50) of an inner band (48) and is located between a pressure side and a suction side of a pair of adjacent airfoils of the multiple airfoils (Figures 2-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil assembly of Gupta with a splitter, as taught by DiPietro, for the purpose of locally increasing the solidity of the airfoil assembly and prevent flow separation from the airfoils (Column 5, Lines 26-28).
Regarding Claim 9: Gupta, as modified by DiPietro, discloses the airfoil assembly of Claim 8, wherein the valley is located between the splitter and the suction side of the corresponding airfoil (DiPietro: Figure 4 – valley with depth “d” is located between the splitter and the suction side of a corresponding airfoil).
Regarding Claim 10: Gupta, as modified by DiPietro, discloses the airfoil assembly of Claim 9, wherein the valley is located closer to the splitter than the suction side of the corresponding airfoil (DiPietro: Figure 4 – the valley is located directly below the splitter).
Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Chengappa (US Patent No: 9,359,900).
Regarding Claim 11: Gupta discloses the airfoil assembly of Claim 1; however, Gupta fails to disclose at least one fence extending laterally from the pressure side of the corresponding airfoil.
Chengappa teaches an airfoil assembly comprising multiple airfoils (Figures 2-7, No. 26), wherein an airfoil of the multiple airfoils comprises at least one fence (48) extending laterally from a pressure side (36) of the corresponding airfoil (Figures 4-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil of Gupta with at least fence, as taught by Chengappa, for the purpose of reducing the flow separation across the airfoil, thus enhancing the aerodynamic performance of the airfoil assembly (Column 1, Lines 46-48; Column 3, Lines 26-29).
Regarding Claim 12: Gupta, as modified by Chengappa, discloses the airfoil assembly of Claim 11, wherein the at least one fence comprises a set of fences having at least an upper fence and a lower fence, the upper fence being radially spaced from the lower fence (Chengappa: Figures 5-7).
Regarding Claim 13: Gupta, as modified by Chengappa, discloses the airfoil assembly of Claim 11, wherein the fence follows a local contour of the surface (Chengappa: Figure 3).
Regarding Claim 14: Gupta, as modified by Chengappa, discloses the airfoil assembly of Claim 13, wherein the at least one fence is located a predetermined height above the local contour (Chengappa: Figures 3 & 6).
Regarding Claim 15: Gupta, as modified by Chengappa, discloses the airfoil assembly of Claim 14, wherein the predetermined height is a fixed height (Chengappa: Figure 6).
Regarding Claim 16: Gupta, as modified by Chengappa, discloses the airfoil assembly of Claim 15, wherein the predetermined height linearly increases in a direction from the leading edge to the trailing edge (Chengappa: Figure 6, bottom fence).
Regarding Claim 17: Gupta, as modified by Chengappa, discloses the airfoil assembly of Claim 11, wherein the at least one fence wraps around the leading edge (Chengappa: Figure 4).
Regarding Claim 18: Gupta, as modified by Chengappa, discloses the airfoil assembly of Claim 11, wherein a distance the at least one fence projects from the pressure side reduces from the leading edge to the trailing edge (Chengappa: Figure 4).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Chengappa as applied to claim 13 above, and further in view of DiPietro.
Regarding Claim 19: Gupta, as modified by Chengappa, discloses the airfoil assembly of Claim 13; however, Gupta fails to disclose a splitter extending upwardly from the surface and located between the pressure side and suction side of the corresponding airfoil, with a maximum depth of the valley located closer to the suction side of the corresponding airfoil than the splitter.
DiPietro teaches an airfoil assembly (Figures 2-4, No. 38) comprising multiple airfoils (52), wherein a splitter (152) extends upwardly from a surface (50) of an inner band (48) and is located between a pressure side and a suction side of a pair of adjacent airfoils of the multiple airfoils (Figures 2-4), with a maximum depth of the valley located closer to the suction side of the corresponding airfoil than the splitter (Gupta: Figure 2 – maximum depth portion “-5” is located adjacent to the suction side of the corresponding airfoil).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the airfoil assembly of Gupta, as modified by Chengappa, with a splitter, as taught by DiPietro, for the purpose of locally increasing the solidity of the airfoil assembly and prevent flow separation from the airfoils (Column 5, Lines 26-28).
Regarding Claim 20: Gupta, as modified by Chengappa and DiPietro, discloses the airfoil assembly of Claim 19, wherein the projection has a maximum height between 0.5% and 2.5% of a span from the root to the tip of the corresponding airfoil (Gupta: Column 6, Lines 18-31); the valley extends along the suction side from the leading edge to the trailing edge and has a maximum depth of 1.5% of the span (Gupta: Column 6, Lines 18-34); a ratio of the maximum height to the maximum depth is 3 (Gupta: Column 6, Lines 18-34); and the fence wraps around the leading edge, terminates before the trailing edge, and projects a distance from the pressure side, with the distance diminishing from the leading edge toward the trailing edge (Chengappa: Figure 4).  Gupta, however, fails to disclose the valley having a maximum width of 20% of a pitch length from the suction side.
Gupta does, however, disclose the valley, projection, and surface in between the valley and projection, all together help maintain the desired or given flow area for each flow passage (Column 5, Lines 24-29).
Therefore, the distance between the airfoils of the valley, projection, and surface in between the valley and projection, and thus the width of the valley, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that width of the valley helps to maintain the desired or given flow area for each flow passage.  Therefore, since the general conditions of the claim, i.e. that the valley comprises a maximum width, were disclosed in the prior art by Gupta, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the valley disclosed by Gupta having a maximum width of 20% of a pitch length from the suction side of the corresponding airfoil to help maintain the desired or given flow area for each flow passage.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745